Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
 
Claims 1-7 and 13-26 are pending.
Claims 8-12 are cancelled.
Claims 1, 2, 4, 6, 7, 17 and 26 are currently amended.
Claims 13-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-7 and 17-26 as filed on February 14, 2022 are currently pending and under consideration to the extent of the elected species, e.g., the species of dry granulation (formerly steps iii) through vii)) and the species of active of sacubitril sodium in crystalline form and valsartan disodium in amorphous form.

Withdrawn Objections / Rejections
In view of the amendment of the claims, the previous objections to claims 1 and 26 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  claim 4 should presumably recite “wherein in step (v) the granules obtained in step (iv) are mixed with the pharmaceutically acceptable excipient and with the mesoporous inorganic stabilizer.”   Claim 17 should be similarly amended to clarify that the optional steps of claim 2 are no longer optional as is clear from original claim 4 and from the specification as filed at page 7, lines 10-14.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
	Claim 4 as currently amended recites in step (ii) the blend obtained in step (i) is mixed with a pharmaceutically acceptable excipient and with the mesoporous inorganic stabilizer.  However, in step (ii) of the process of claim 2 the blend obtained in step (i) comprising the mesoporous inorganic stabilizer is mixed with the pharmaceutically acceptable excipient.  There is no basis in the specification as filed for the newly claimed modification of step (ii).  Claim 20 is included in this rejection because it depends from claim 4 and thus claim 20 also recites an undisclosed process.
	Claim 17 as currently amended recites in step (ii) or (v) the blend obtained in step (i) is mixed with a pharmaceutically acceptable excipient and with the mesoporous inorganic stabilizer.  However, in step (ii) of the process of claim 2 the blend obtained in step (i) comprising the mesoporous inorganic stabilizer is mixed with the pharmaceutically acceptable excipient and in step (v) the granules obtained in step (iv) are optionally mixed with the excipient and the stabilizer.  There is not basis in the specification as filed for the newly claimed modification of step (ii).  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4 and 17 as currently amended recite “a pharmaceutically acceptable excipient”, however, claim 1 already recites “a pharmaceutically acceptable excipient”.  It is unclear if the excipient of claims 4 and 17 is intended to be a different excipient than that of claims 1 and 2.  Claim 20 is included in this rejection because it depends from claim 4 and because it does not remedy the noted ambiguity.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 4 recites in step (ii), the blend obtained in step (i) … is mixed with an excipient and the stabilizer, however, claim 2 from which claim 4 depends in step (ii) already recites mixing the blend obtained in step (i) – the blend comprising the stabilizer -- with the excipient.    Claim 4 therefore fails to include all of the limitations of claim 2 (and of claim 1).  Claim 17 has the same problem.  Claim 20 is included in this rejection because it depends from claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s arguments at page 7 of the Remarks have been fully considered but they are not persuasive.  The amendment of the claims has introduced new issues as summarized in the rejections infra.  Applicant may consider amending / simplifying claim 2 to recite only the differences in the process of claim 2 relative to claim 1 and to not re-number the process steps relative to claim 1 (e.g., claim 2 clarifies that step i of claim 1 is further subdivided into step i.a wherein the active(s) are mixed with the stabilizer and into step i.b wherein the blend of step i.a is mixed with the excipient).  Claims 4 and 17 could then clarify that step iv of claim 1 is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dohnal et al. (WO 2017/012600, published January 26, 2017, of record) in view of Al-Fayoumi et al. (US 2010/0267786, published October 21, 2010, of record); Dymacek et al. (US 2019/0030000, filed July 26, 2018 and claiming priority to July 28, 2017, of record) as evidenced by the priority document EP 17183859.2; Curdy et al. (US 2010/0247645, published September 30, 2010, of record); and Grace Whitepaper “Syloid® FP Silica Excipients: 2-step mixing process improves API stability, flow, and uniformity,” October 2012, of record. 
Dohnal teach tablets comprising valsartan or its salts inclusive of sodium salts and sacubitril or its salts inclusive of sodium salts (which are not complexed) and methods for preparation and stabilization thereof (title; abstract; page 1, lines 6-12; page 3, lines 13-15; page 4, lines 11-16; page 7, lines 6-8; Example 2; claims), as required by instant claim 6.  The tablets may be prepared direct tableting or by means of dry granulation (page 2, lines 14-16; page 4, lines 23-27).  In direct tableting the valsartan and sacubitril are sieved together with at least one excipient (page 4, lines 27-30; Examples 1-3).
Dohnal further teach cocrystal LCZ 696 of the prior art to comprise valsartan disodium and sodium sacubitril (1:1 ratio) (page 1, lines 18-26), as required by instant claims 5, 6 and 18-20.  Valsartan may form both an amorphous structure and various types of crystalline forms (page 2, lines 3-4), as required by instant claim 7.  Sacubitril is unstable at higher temperatures or when exposed to higher relative humidity (page 6, lines 11-12).  The exemplary formulations are very sensitive to air humidity (page 15, lines 2-9).
Dohnal further teach excipients selected from fillers inclusive of colloidal silica (page 3, lines 18-24).  Colloidal silica is also a glidant (Examples).
Dohnal do not teach a mesoporous inorganic stabilizer that is mesoporous silica and the process of steps i) through v) as required by claim 1.

Dohnal do not teach the ratio of claim 3.
Dohnal do not teach the process of claims 4 and 17.
Dohnal do not teach the process humidity of claims 21-22.
Dohnal do not teach coating with a moisture-barrier film coating as required by claim 23.
These deficiencies are made up for in the teachings of Al-Fayoumi, Dymacek, Curdy and Grace.
Al-Fayoumi teach tablets formed from a direct compression process or a compaction  / dry granulation process; the tablets comprise a therapeutic agent, for example LCZ696, and excipients (title; abstract; paragraphs [0001], [0009], [0034]-[0036], [0048]; claims).  The method comprises the steps of (paragraphs [0054]-[0055]):
(a) sieving the dual acting compound and pharmaceutically acceptable excipients to form a sieved material; 
(b) blending (mixing) the sieved material to form a blended material; 
(c) compacting, such as roller compacting, the blended material to form a compacted material; 
(d) milling the compacted material to form a milled material referred to as the granulate; 
(e) optionally blending the milled material with outer phase, i.e., with pharmaceutically acceptable excipients to form a final mixture;
 (f) optionally compressing the final blend to form a tablet; and 
(g) optionally applying a film (moisture-barrier) coat in order to obtain the film coated tablets, as required by instant claims 2, 4, 17 and 23.  The process is carried out in the absence as required by instant claims 2, 21 and 22.  Al-Fayoumi further teach the tablets may comprise about 0 to 10% glidant inclusive of colloidal silica and talc (paragraphs [0042] and [0048]).  Example 1 comprises 4.7% therapeutic agent and (4.3 + 0.4)% glidant (ratio of 1:1), as required by instant claim 3.  The intragranular portion of Example 3 comprises 45.4 mg therapeutic agent and (0.4 + 0.8) mg glidant (ratio of about 38:1).  The granulate is further blended with talc as an external (extragranular) excipient prior to compression (paragraph [0064]; Examples 4-6).    
Dymacek teach a pharmaceutical composition comprising a physical mixture of sacubitril sodium and valsartan disodium (not complexed) (abstract).  Example 1 is drawn to film-coated tablets prepared by a dry granulation process carried out under controlled humidity of less than 40% (paragraphs [0065]-[0070] corresponding to pages 10-13 of the priority document), as required by instant claims 2, 21 and 22.
	Curdy teach valsartan compositions; the valsartan may be a disodium salt in amorphous or crystalline form (title; abstract; paragraph [0059]; claims).  The compositions may comprise silicon dioxide antisticking agents, for example, colloidal silicon dioxide, an synthetic amorphous silicic acid such as Syloid® 244 FP (mesoporous as evidenced by pages 6 and 14 of the instant specification), talc, Aerosil® 200 or glycerine monostearate (paragraphs [0085], [0116] and [0120]).  
	Grace teach Syloid® silica excipients inclusive of Syloid® 244 FP silica is advantageous for flow improvement compared to other glidants because of its porous nature and reduced dust due to high density; apart from improving flow properties porous silica can also promote mesoporous as evidenced by pages 6 and 12 of the instant specification) are recommended for stability improvement of moisture sensitive APIs (page 2, paragraph bridging columns; page 5, 2nd paragraph).  The addition of such glidants separately to both the API and to the excipients can have beneficial effects; the assumption is direct addition to the API forms a layer and protects the API particle (title; page 2, rhc; page 3, 2nd paragraph; Figures 3 and 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry granulation process taught by Al-Fayoumi comprising steps (a) through (g) for the dry granulation process taught by Dohnal because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Dymacek evidence it is known in the art to prepare tablets comprising sacubitril and valsartan by dry granulation carried out under controlled humidity of less than 40%.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valsartan / sacubitril tablets of Dohnal in view of Al-Fayoumi to comprise excipients inclusive of glidants inclusive of colloidal silica in both the intra- and extra-granular phases because the process of Al-Fayoumi embraces the presence of excipients in both phases in steps (a) and (e) and because Al-Fayoumi exemplifies embodiments comprising glidants within the granular portion and as an external excipient.  There would be a reasonable expectation of success because Dohnal embrace the presence of excipients inclusive of colloidal silica as a glidant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute antisticking agents (glidants) as taught by Curdy inclusive of synthetic amorphous silicic acid such as Syloid® 244 FP for the glidants within the intra- and extra-granular phases of the valsartan / sacubitril tablets of Dohnal in view of Al-Fayoumi because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would have been motivated to make the substitution because Syloid® 244 FP glidants can also improve API stability by adsorbing moisture in the final formulation as taught by Grace.  The adsorption of moisture is presumed to be desired by Dohnal because Dohnal expressly teach sacubitril is unstable when exposed to 
Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the Syloid® glidants with the valsartan / sacubitril APIs prior to any other excipients because Grace teach such direct addition is presumed to form a protective layer around the API particle(s).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to include the valsartan / sacubitril APIs and the glidants within the tablets of Dohnal in view of Al-Fayoumi, Curdy and Grace in art-recognized amounts and ratios as taught by Al-Fayoumi.
Regarding claims 5 and 18-20, it would have been obvious to one of ordinary skill in the art to include the valsartan / sacubitril APIs within the tablets of Dohnal in view of Al-Fayoumi, Curdy and Grace in a 1:1 ratio because the prior art formulations employ valsartan and sacubitril in a 1:1 cocrystal as taught by both Dohnal and by Al-Fayoumi.
Regarding claims 6, 7 and the elected embodiment, it would have been obvious to one of ordinary skill in the art to include the valsartan / sacubitril APIs within the tablets of Dohnal in view of Al-Fayoumi, Curdy and Grace as sodium salts inclusive of valsartan disodium and sacubitril (mono)sodium as taught by Dohnal and it would have been obvious that to one of ordinary skill to independently include these salts in amorphous or crystalline forms because the salts are independently taught to form both an amorphous structure and various types of crystalline forms by Dohnal.  Curdy further evidence such.
	Regarding claims 21-22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry granulation process taught by Al-Fayoumi comprising steps (a) through (g) for the dry prima facie obvious to optimize / minimize the relative humidity conditions because Dohnal teach sacubitril is unstable when exposed to higher relative humidity and the exemplary formulations of Dohnal are very sensitive to air humidity.  There would be a reasonable expectation of success because Dymacek evidence it is known in the art to prepare tablets comprising sacubitril and valsartan by dry granulation carried out under controlled humidity of less than 40%.
	Regarding claim 23, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the dry granulation process taught by Al-Fayoumi comprising steps (a) through (g) for the dry granulation process taught by Dohnal because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  Step (g) is drawn to an optional film coating step to obtain film coated tablets.  Because the film separates the tablet from the atmosphere, the film is necessarily a barrier to moisture present either within the tablet or moisture in the atmosphere. 

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dohnal et al. (WO 2017/012600, published January 26, 2017, of record) in view of Al-Fayoumi et al. (US 2010/0267786, published October 21, 2010, of record); Dymacek et al. (US 2019/0030000, filed July 26, 2018 and claiming priority to July 28, 2017, of record) as evidenced by the priority document EP 17183859.2; Curdy et al. (US 2010/0247645, published September 30, 2010, of record); and Grace Whitepaper “Syloid® FP Silica Excipients: 2-step mixing process improves API stability, flow, and uniformity,” October 2012, of record as applied to claims 1-7 and 17-23 above, and further in view of Bley et al. “Protection of moisture-sensitive drugs with aqueous polymer coatings:  importance of coating and curing conditions,” International Journal of Pharmaceutics 378:59-65, 2009, of record.
The teachings of Dohnal, Al-Fayoumi, Dymacek, Curdy and Grace have been described supra.
They do not teach a process comprising (vi) pre-warming said tablet to a temperature of 40 to 80 ºC and (vii) coating the pre-warmed tablet with a moisture-barrier film coating as required by claim 24.
They do not teach heating the coated tablet to a temperature of 40 to 80 ºC until the water content is 5% or less as required by claims 25 and 26.
These deficiencies are made up for in the teachings of Bley.
Bley teach the importance of coating and curing conditions of moisture-protective polymer coatings on tablets comprising garlic powder as a moisture-sensitive drug (title; abstract; introduction).  The tablets were preheated under the specific conditions recommended by the manufacturers to a temperature of 60 ºC (section 2.2 “tablet coating” and Table 1), as required by instant claim 24.  After coating, the tablets were cured at 60 ºC in a drying chamber (section 2.2 “tablet coating”), as required by instant claims 25 and 26.  The water content of Opadry® coated tablets during curing ranged from about 2 to 3% (page 62, lhc, last paragraph and Figure 3; also sections 2.5 and 2.8), as required by instant claims 25 and 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify step (g) of the dry granulation process of the 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are ultimately not persuasive.
	Applicant’s citation to the teaching in Dohnal that all preparation methods are equivalent (e.g. page 4, lines 22-27) at pages 7-8 of the Remarks and Applicant’s contention that an important feature of the present invention is that the valsartan and sacubitril are not complexed (Remarks, pages 9-12 and referencing the Declaration of record) have been carefully considered but are ultimately not found persuasive for at least the following reasons:
	Applicant’s characterization of Dohnal is, at best, imprecise.  Dohnal does not teach “all processes are equivalent for making a tablet composition with the complex” as asserted by Applicant (e.g., page 9).  Rather, Dohnal mentions the “complex” in the Background Art as the original combination product present in pharmaceutical products available in the market.  The Background goes on to evidence that valsartan and salts thereof are known to the prior art as is sacubitril.  The invention of Dohnal is a new product comprising a combination of sacubitril and valsartan or their salts as separate substances (e.g., pages 3-4; page 7, lines 6-8; claims).  Dohnal goes on to describe an embodiment wherein the “individual active ingredients are separated from 
	While the instant claims as currently amended exclude the complex / salt of valsartan with sacubitril, it is not seen how Applicant’s statements regarding polymorph stability / conversion is an unexpected result.  See generally MPEP 716.  While Dohnal mentions humidity and generally discloses dry processes, the prior art of record to Svete (US 2007/0298108) evidences it is generally known that water increases the rate and extent of polymorph conversion (e.g., paragraphs [0004]-[0006]).  Nonetheless, in the interest of compact prosecution the rejection has been modified in view of the teaching of Dymacek et al. (US 2019/0030000), made of record at page 10 of the Non-Final Rejection mailed April 29, 2021, of a dry granulation process of a physical mixture of sacubitril and valsartan at a relative humidity less than 40%.  
	Applicant’s emphasis that Applicant’s data evidence a different problem than the moisture sensitivity of sacubitril taught by Dohnal and the degradation disclosed in the Whitepaper is not found persuasive because it is not necessary that the prior art suggest the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  See MPEP 2144 IV.  
	Applicant’s contention that the Declaration discloses the humidity is acknowledged but not found persuasive because the mere fact that some of the entries report the humidity does not evidence the criticality of the humidity such that the claimed ranges of less than 45%, of less than 40% are drawn to a different invention that the range disclosed by Al-Fayoumi of less than 55% and the general guidance of Dohnal that moisture in the air affects the stability of the tablets thereof.  See generally MPEP 2144.05 III and 716.02.    
	Applicant’s contention that the Declaration is commensurate in scope with the claims is acknowledged but not found persuasive because it is not seen how the process of claim 1 only produces the tablets illustrated at pages 6-8 of the Declaration.  Commensurate in scope means an unexpected result must occur over the entire claimed range.  See generally MPEP 716.02 (d).  For purposes of the instant Office Action, it is not seen how the Declaration evidences a result sufficient to outweigh the evidence supporting the prima facie case because the expected result of practicing the methods of Dohnal is the production of a tablet comprising a physical mixture of (uncomplexed) sacubitril and valsartan.   
	Therefore, the rejection over Dohnal is properly maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 5,191,114) teaches ibuprofen particles mixed with amorphous silica gel inclusive of syloid silicas inclusive of 244; the silica acts to coat the particles and absorb moisture thereby preventing degradation of the ibuprofen (title; abstract; paragraph bridging columns 1-2 and 5-6; Example 6; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633